DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                          GIANCARLO CAMERON,
                               Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D11-4168

                               [August 6, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    John     Kastrenakes,     Judge;   L.T.    Case    No.
502009CF007177AXXMB.

  Carey Haughwout, Public Defender, West Palm Beach, and David A.
Henson, Special Assistant Public Defender, Brevard, North Carolina, for
appellant.

   Pamela Jo Bondi, Attorney General, and Melynda L. Melear, Assistant
Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Guzman v. State, 110 So. 3d 480 (Fla. 4th DCA 2013).
We certify conflict with Thomas v. State, 78 So. 3d 644 (Fla. 1st DCA 2011),
and certify the following questions to the Florida Supreme Court:

   1. DOES GRAHAM V. FLORIDA, 560 U.S. 48 (2010), APPLY TO
      LENGTHY TERM-OF-YEARS SENTENCES THAT AMOUNT TO
      DE FACTO LIFE SENTENCES?

   2. IF SO, AT WHAT POINT DOES A TERM-OF-YEARS SENTENCE
      BECOME A DE FACTO LIFE SENTENCE?

   Affirmed; conflict certified; questions certified.

TAYLOR, LEVINE and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2